Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2021 has been entered.
 Response to Arguments
Applicant's arguments filed on 09/06/2021 have been fully considered but they are not persuasive.
The Applicant argues that in regard to claim 1 that the Park prior art, does not teach the limitation of “a metal interconnection directly on the first MTJ, wherein a top surface of the cap 15layer directly on top of the dummy MTJ is lower than a top surface of the metal interconnection.”
In response to this argument, the Examiner directs the applicant’s attention to Park prior art, which clearly teaches that a metal interconnection (149/172) directly on the first MTJ (150F’), wherein a top surface of the cap 15layer (160/162/164/138) directly on top of the dummy MTJ (150S’) is lower than a top surface of the metal interconnection (149/172) (see Park, Fig.16 as shown below).

The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the Park prior art reference does meet all the limitation in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2016/0104748 A1, hereinafter refer to Park).
Regarding Claim 1: Park discloses a semiconductor device (see Park, Fig.16 as shown below and ¶ [0004]), comprising: 

    PNG
    media_image1.png
    501
    578
    media_image1.png
    Greyscale

a first magnetic tunneling junction (MTJ) (150F’) and a second MTJ (150F’) on a substrate (101) (see Park, Fig.16 as shown above and ¶ [0141]); 
150S’) between the first MTJ (150F’) and the second MTJ (150F’), wherein a bottom surface of the dummy MTJ (150S’) is not connected to any metal (see Park, Fig.16 as shown above and ¶ [0141]); 
a cap layer (160/162/164/138; note, the prior art separable cap layers equivalent to the claimed separable cap layer because making integral layer not sufficient by itself to patentably distinguish over an otherwise separable cap layers unless there are new or unexpected results) between the first MTJ (150F’) and the dummy MTJ (150S’) and directly on top of the dummy MTJ (150S’) (see Park, Fig.16 as shown above); and 
a metal interconnection (149/172) directly on the first MTJ (150F’), wherein a top surface of the cap 15layer (160/162/164/138) directly on top of the dummy MTJ (150S’) is lower than a top surface of the metal interconnection (149/172) (see Park, Fig.16 as shown above).  
Regarding Claim 2: Park discloses a semiconductor device as set forth in claim 1 as above. Park further teaches wherein a first metal interconnection (147) under the first MTJ (150F’) (see Park, Fig.16 as shown above); 
20a second metal interconnection (147) under the second MTJ (150F’) (see Park, Fig.16 as shown above); and 
a first inter-metal dielectric (IMD) layer (134) around the first metal interconnection (147) and the second metal interconnection (147) and directly under the dummy MTJ (150S’) (see Park, Fig.16 as shown above).  
Regarding Claim 3: Park discloses a semiconductor device as set forth in claim 2 as above. Park further teaches wherein the cap layer (160/162/164/138) around the 150S’), the first MTJ (150F’), and the second MTJ (150F’) and on the first IMD layer (134) (see Park, Fig.16 as shown above).  
Regarding Claim 4: Park discloses a semiconductor device as set forth in claim 3 as above. Park further teaches wherein the cap layer (160/162/164/138) comprises silicon nitride (see Park, Fig.16 as shown above and ¶ [0114]).  
Regarding Claim 7: Park discloses a semiconductor device as set forth in claim 3 as above. Park further teaches wherein a top electrode (157) on the dummy MTJ (150s’), wherein the cap layer (160/162/164/138) contacts a top surface of the top electrode (157) directly (see Park, Fig.16 as shown above).  
Regarding Claim 8: Park discloses a semiconductor device as set forth in claim 2 as above. Park further teaches wherein the cap layer (160/162/164/138) around the dummy MTJ (150S’), the first MTJ (150F’), and the second MTJ (150F’) and on the first IMD layer (134) (see Park, Fig.16 as shown above); and 
a second IMD layer (139) on the cap layer (160/162/164/138) (see Park, Fig.16 as shown above). 
Claims 5-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2016/0104745 A1, hereinafter refer to Park) as applied to claims 2 and 3 above, and further in view of Nagel et al. (U.S. 2019/0140019 A1, hereinafter refer to Nagel).
Regarding Claim 5: Park discloses a semiconductor device as applied to claim 3 above. Park further teaches wherein the cap layer (160/162/164/138) between the dummy MTJ (150S’) and the first MTJ (150F’) (see Park, Fig.16 as shown above); 
Before effective filing date of the claimed invention the disclosed first air gap were known to be enclosed by the cap layer between the MTJ structures in order to improve electrical performance of the IC device.
For support see Nagel, which teaches wherein a first air gap (382) enclosed by the cap layer (350) between the MTJ structures (250/210) (see Nagel, Figs.7 and 12B as shown below, ¶ [0023], and ¶ [0047]).

    PNG
    media_image2.png
    335
    552
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    310
    540
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park and Nagel to enable the first air gap (382) to be enclosed by the cap layer (350) between the MTJ structures (250/210) as taught by Nagel in order to improve electrical performance of the IC device (see Nagel, Figs.7 and 12B as shown above, ¶ [0023], and ¶ [0047]).
Regarding Claim 6: Park discloses a semiconductor device as applied to claim 3 above. Park further teaches wherein the cap layer (160/162/164) between the dummy MTJ (150S’) and the second MTJ (150F’) (see Park, Fig.16 as shown above); however, Park is silent upon explicitly disclosing wherein a second air gap enclosed by the cap layer.
Before effective filing date of the claimed invention the disclosed second air gap were known to be enclosed by the cap layer between the MTJ structures in order to improve electrical performance of the IC device.
382) enclosed by the cap layer (350) between the MTJ structures (250/210) (see Nagel, Figs.7 and 12B as shown above, ¶ [0023], and ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park and Nagel to enable the second air gap (382) to be enclosed by the cap layer (350) between the MTJ structures (250/210) as taught by Nagel in order to improve electrical performance of the IC device (see Nagel, Figs.7 and 12B as shown above, ¶ [0023], and ¶ [0047]).
Regarding Claim 10: Park discloses a semiconductor device as applied to claim 2 above. Park is silent upon explicitly disclosing wherein a stop layer around the first metal interconnection and the second metal interconnection and under the first IMD layer.
Before effective filing date of the claimed invention, the disclosed stop layer were known to be formed around the first metal interconnection and the second metal interconnection and under the first IMD layer in order to improve electrical performance of the IC device.
For support see Nagel, which teaches wherein a stop layer (330) around the first metal interconnection (230) and the second metal interconnection (230) and under the first IMD layer (320) (see Nagel, Figs.7 and 12B as shown above, ¶ [0023], and ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park and Nagel to enable the stop layer (330) around the first metal interconnection (230) and the 230) and under the first IMD layer (320)  as taught by Nagel in order to improve electrical performance of the IC device (see Nagel, Figs.7 and 12B as shown above, Fig.6, ¶ [0023], and ¶ [0047]).
Regarding Claim 11: Park discloses a semiconductor device as set forth in claim 10 as above. The modification of Nagel further teaches wherein bottom surfaces of the stop layer (330) and the first metal interconnection (230) are coplanar (see Nagel, Figs.7 and 12B as shown above and Fig.6).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2016/0104745 A1, hereinafter refer to Park) as applied to claim 8 above, and further in view of Chuang et al. (U.S. 2018/0166501 A1, hereinafter refer to Chuang).
Regarding Claim 9: Park discloses a semiconductor device as applied to claim 8 above. Park is silent upon explicitly disclosing wherein top surfaces of the cap layer and the second IMD layer are coplanar.
Before effective filing date of the claimed invention, the disclosed top surfaces of the cap layer and the second IMD layer were known to be coplanar in order to improve quality, reliability, and yield of the integrated circuit structure.
For support see Chuang, which teaches wherein top surfaces of the cap layer (240) and the second IMD layer (250) are coplanar (see Chuang, Figs.1G-1H and ¶ [0060]- ¶ [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park and Chuang to enable the top surfaces of the cap layer (240) and the second IMD layer 250) to be coplanar as taught by Chuang in order to improve quality, reliability, and yield of the integrated circuit structure (see Chuang, Figs.1G-1H and ¶ [0060]- ¶ [0061]).
Claims 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2016/0104748 A1, hereinafter refer to Park) in view of Hosotani et al. (U.S. 2015/0263264 A1, hereinafter refer to Hosotani).
Regarding Claim 12: Park discloses a semiconductor device (see Park, Fig.16 as shown above and ¶ [0004]), comprising: 
a first magnetic tunneling junction (MTJ) (150F’) and a second MTJ (150F’) on a substrate, (see Park, Fig.16 as shown above); 
a first dummy MTJ (150S’) adjacent to one side of the first MTJ (150F’) (see Park, Fig.16 as shown above); and 
30a second dummy MTJ (150S’) adjacent to one side of the second MTJ (150F’), wherein bottom 3Appl. No. 16/698,924 Reply to Office action of June 14, 2021 surfaces of the first dummy MTJ (150S’) and the second dummy MTJ (150S’) are not connected to any metal (see Park, Fig.16 as shown above).
Park is silent upon explicitly disclosing wherein the first MTJ is immediately adjacent to the second MTJ;
the first MTJ, the second MTJ, the first dummy MTJ, and the second dummy MTJ are disposed extending along a first direction according to a top view.  
Before effective filing date of the claimed invention the disclosed top view arrangements of magnetic tunnel junction (MTJ) were known in order to improve data retention characteristic and reduce chip area.
12) is immediately adjacent to the second MTJ (12) (see Hosotani, Figs.1-2 as shown below and ¶ [0033]- ¶ [0034]);
 the first MTJ (12), the second MTJ (12), the first dummy MTJ (13), and the second dummy MTJ (14) are disposed extending along a first direction according to a top view (note: hosotani teaches four MTJ immediately adjacent to each other, which is more than the claimed two MTJ immediately adjacent to each other; however, before effective filing date of the claimed invention ordinary skill in the art able to limit the number of MTJ, if the function of the additional MTJ not needed) (see Hosotani, Figs.1-2 as shown below and ¶ [0033]- ¶ [0034]). 

    PNG
    media_image4.png
    319
    651
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    209
    617
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park and Hosotani to enable the first MTJ (12) immediately adjacent to the second MTJ (12) and the first MTJ (12), the second MTJ (12), the first dummy MTJ (13), and the second dummy MTJ (14) to be disposed extending along a first direction according to a top view as taught by Hosotani in order to improve data retention characteristic and reduce chip area (see Hosotani, Figs.1-2 as shown above and ¶ [0033]- ¶ [0034]). 
Regarding Claim 13: Park as modified teaches a semiconductor device as set forth in claim 12 as above. The combination of Park and Hosotani further teaches wherein a metal interconnection (147) under the first MTJ (150F’) (see Park, Fig.16 as shown above); and 
a first inter-metal dielectric (IMD) layer (134) around the metal interconnection (147) and directly under the first dummy MTJ (150S’) and the second MTJ (150F’) (see Park, Fig.16 as shown above).   
Regarding Claim 14: Park as modified teaches a semiconductor device as set forth in claim 13 as above. The combination of Park and Hosotani further teaches wherein a cap layer (160/162/164/138) around the first MTJ (150F’), the second MTJ 150F’), the first dummy MTJ (150S’), and the second dummy MTJ (150S’) and on the first IMD layer (134) (see Park, Fig.16 as shown above) (see Park, Fig.16 as shown above).  
Regarding Claim 15: Park as modified teaches a semiconductor device as set forth in claim 14 as above. The combination of Park and Hosotani further teaches wherein the cap layer (160/162/164/138) comprises 15silicon nitride (see Park, Fig.16 as shown above and ¶ [0114]).  
Regarding Claim 17: Park as modified teaches a semiconductor device as set forth in claim 14 as above. The combination of Park and Hosotani further teaches wherein a top electrode (157) on each of the first dummy MTJ (150S’) and the second dummy MTJ (150S’), wherein the cap layer (160/162/164/138) contacts a top surface of the top electrode (157) directly (see Park, Fig.16 as shown above).  
Regarding Claim 18: Park as modified teaches a semiconductor device as set forth in claim 13 as above. The combination of Park and Hosotani further teaches wherein a cap layer (160/162/164/138) around the first MTJ (150F’), the second MTJ (150F’), the first dummy MTJ (150S’), and the second dummy MTJ (150S’) and on the first IMD layer (134) (see Park, Fig.16 as shown above); and 
a second IMD layer (138) on the cap layer (160/162/164/138) (see Park, Fig.16 as shown above).
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2016/0104745 A1, hereinafter refer to Park) and Hosotani et al. (U.S. 2015/0263264 A1, hereinafter refer to Hosotani) as applied to claims 13 and 14 above, and further in view of Nagel et al. (U.S. 2019/0140019 A1, hereinafter refer to Nagel).
Regarding Claim 16: Park as modified teaches a semiconductor device as applied to claim 14 above. The combination of Park and Hosotani further teaches wherein the cap layer (160/162/164) between the first dummy MTJ (150S’) and the first MTJ (150F’) (see Park, Fig.16 as shown above); however, the combination of Park and Hosotani is silent upon explicitly disclosing wherein an air gap enclosed by the cap layer. 
Before effective filing date of the claimed invention the disclosed air gap were known to be enclosed by the cap layer between the MTJ structures in order to improve electrical performance of the IC device.
For support see Nagel, which teaches wherein an air gap (382) enclosed by the cap layer (350) between the MTJ structures (250/210) (see Nagel, Figs.7 and 12B as shown above, ¶ [0023], and ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park, Hosotani, and Nagel to enable the air gap (382) to be enclosed by the cap layer (350) between the MTJ structures (250/210) as taught by Nagel in order to improve electrical performance of the IC device (see Nagel, Figs.7 and 12B as shown above, ¶ [0023], and ¶ [0047]). 
Regarding Claim 20: Park as modified teaches a semiconductor device as applied to claim 13 above. The combination of Park and Hosotani is silent upon explicitly disclosing wherein a stop layer around the metal interconnection and under the 
Before effective filing date of the claimed invention, the disclosed stop layer were known to be formed around the metal interconnection and under the first IMD layer, wherein bottom surfaces of the stop layer and the metal interconnection to be coplanar in order to improve electrical performance of the IC device.
For support see Nagel, which teaches wherein a stop layer (330) around the metal interconnection (230) and under the first IMD layer (320), wherein bottom surfaces of the stop layer (330) and the metal interconnection (230) are coplanar (see Nagel, Figs.7 and 12B as shown above, ¶ [0023], and ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park, Hosotani, and Nagel to enable the stop layer (330) around the metal interconnection (230) and under the first IMD layer (320), wherein bottom surfaces of the stop layer (330) and the metal interconnection (230) to be coplanar as taught by Nagel in order to improve electrical performance of the IC device (see Nagel, Figs.7 and 12B as shown above, Fig.6, ¶ [0023], and ¶ [0047]). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2016/0104745 A1, hereinafter refer to Park) and Hosotani et al. (U.S. 2015/0263264 A1, hereinafter refer to Hosotani) as applied to claim 18 above, and further in view of Chuang et al. (U.S. 2018/0166501 A1, hereinafter refer to Chuang). 
Regarding Claim 19: Park as modified teaches a semiconductor device as applied to claim 18 above. The combination of Park and Hosotani is silent upon explicitly disclosing wherein top surfaces of the cap layer and the second IMD layer are coplanar.
Before effective filing date of the claimed invention, the disclosed top surfaces of the cap layer and the second IMD layer were known to be coplanar in order to improve quality, reliability, and yield of the integrated circuit structure.
For support see Chuang, which teaches wherein top surfaces of the cap layer (240) and the second IMD layer (250) are coplanar (see Chuang, Figs.1G-1H and ¶ [0060]- ¶ [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park, Hosotani, and Chuang to enable the top surfaces of the cap layer (240) and the second IMD layer (250) to be coplanar as taught by Chuang in order to improve quality, reliability, and yield of the integrated circuit structure (see Chuang, Figs.1G-1H and ¶ [0060]- ¶ [0061]). 
Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/           Primary Examiner, Art Unit 2896